Citation Nr: 0821469	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-15 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, type II, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased evaluation for hypertension 
associated with diabetes mellitus, type II, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1969 to July 
1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2004, 
a statement of the case was issued in April 2005, and a 
substantive appeal was received in May 2005.  The veteran was 
scheduled for a Board hearing at the local RO in May 2008; 
however, the veteran failed to appear and has not submitted a 
motion requesting a new hearing. 

Further, the Board notes that the issue of an initial rating 
in excess of 30 percent for the veteran's service-connected 
post-traumatic stress disorder was also on appeal from an 
April 2005 rating decision.  A notice of disagreement was 
submitted in July 2005 and a statement of the case was issued 
in January 2006.  However, the veteran did not file a 
substantive appeal.  Thus, as this issue was not perfected, 
it is no longer in appellate status.  


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus, type 
II, requires insulin and restricted diet, but not regulation 
of activities.

2.  The veteran's service-connected hypertension associated 
with diabetes mellitus, type II, is not manifested by 
diastolic pressure predominantly 110 or more, or  systolic 
pressure predominantly 200 or more. 




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.119, Diagnostic Code 7913 (2007).

2.  The criteria for the assignment of a rating in excess of 
10 percent for hypertension associated with diabetes 
mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.104, 
Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that in an August 2006 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board also notes that the August 2006 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 1, to submit any evidence in 
his possession that pertains to his claim.  The Board 
concludes that the requirements of 38 C.F.R.  § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the June 2004 rating 
decision denied increased ratings for his service-connected 
diabetes mellitus and hypertension.  In August 2006, a VCAA 
letter was issued.  The VCAA letter notified the claimant of 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the claimant in August 2006 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the veteran's claim to 
the Board in November 2007.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim.  Further, a March 2006 letter gave notice of the types 
of evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal. 

Here, the Board notes that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the August 2006 VCAA notice along with 
the March 2006 letter fully informed the veteran that he may 
submit medical evidence as well as lay observations and 
employer statements in support of his claim.  Moreover, in 
his  substantive appeal, the veteran specifically addressed 
the next higher rating criteria for both disabilities on 
appeal demonstrating that he had actual knowledge of the 
requirements for an increased rating.  Further, the veteran 
is represented by a state service organization, which would 
have actual knowledge of the information necessary to 
substantiate the veteran's claim.  It is appropriate to 
assume that the veteran's representative included information 
concerning the elements of the claim in its guidance to the 
veteran.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records and a VA examination report.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded a VA examination in June 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.   

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Diabetes Mellitus, Type II

The veteran asserts that the severity of his service-
connected diabetes mellitus, type II, warrants a higher 
disability rating.  

Diabetes mellitus is currently evaluated under Diagnostic 
Code 7913 of the Schedule.  38 C.F.R. § 4.119.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated warrants a 100 percent 
disability rating.  

A 60 percent disability rating contemplates diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated. 

A 40 percent disability rating is appropriate for diabetes 
requiring insulin, restricted diet, and regulation of 
activities.  

A 20 percent disability rating contemplates diabetes mellitus 
requiring insulin and restricted diet; or oral hypoglycemic 
agent and restricted diet.  

Note (1) to Diagnostic Code 7913 directs adjudicators to 
evaluate compensable complications of diabetes separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under this diagnostic 
code.  

Note (2) provides that, when diabetes mellitus has been 
conclusively diagnosed, a glucose tolerance is not necessary 
solely for rating purposes.

The veteran was afforded a VA examination in September 2003.  
The veteran reported that in 1992, he weighed 225 pounds and 
he was having excessive thirst.  He was hospitalized with a 
blood sugar reading of 800.  The veteran took insulin for 
eight months and then started on Glyburide.  The veteran 
reported that he had started taking insulin again the month 
prior to this examination and that he had numbness in distal 
fingers and numbness in both feet.  However, the veteran 
denied erectile dysfunction or other complications of 
diabetes.  The veteran weighed 182 pounds.  The examiner 
diagnosed the veteran with diabetes mellitus, type II now 
insulin dependent, no complaints of erectile dysfunction, 
mild distal peripheral neuropathy in hands and feet, no other 
complications of his diabetes mellitus.  

VA treatment records have also been associated with the 
claims file.  A July 2003 record shows that the veteran 
diabetes was uncontrolled.  An October 2003 record indicates 
that the veteran's blood sugar was running on average in the 
200s in the morning and 150s to 170s in the evening.  
However, there were no hypoglycemic symptoms or other 
complaints.  A subsequent treatment record shows that the 
veteran was not at the goal, with blood sugar level ranging 
from 80 to 120.  He was instructed to increase insulin units.  
The veteran was encouraged to continue diabetic snacks and 
exercise as tolerated.  Follow up treatment records continued 
to show monitoring of the veteran's diabetes, including 
instructions on diet.  A June 2005 VA treatment record shows 
that the veteran was complaining of weight gain with 
increased insulin use and also not being able to walk too far 
because of left leg swelling.  A follow up July 2005 record 
shows that the veteran had poor glycemic control and that the 
veteran needed to focus on overall diet control.  Dietary 
control was discussed at length.  Another follow up treatment 
record shows that the veteran gave a history of having a 
hypoglycemic reaction once over the past two weeks.  
Importantly, an August 2005 treatment record indicates that 
the last A1C showed great improvement, which lead the 
examiner to believe that A1C was more likely now reaching a 
borderline/controlled level.  In September 2005, the veteran 
reported that he had occasional episodes of hypoglycemia 
since last visit, generally at night.  The examiner noted 
that the veteran did not exercise due to back problems/pain.  
Significantly, there is no indication in the VA treatment 
records that the veteran was required to regulate his 
activities due to his service-connected diabetes. 

The veteran was afforded another VA examination in June 2005.  
The examiner noted that on March 2005, the veteran was found 
to have Hemoglobin A1C of 12.8%, well above normal, 
documenting poor control.  The veteran only received insulin 
with no oral medication for hyperglycemic control and the 
doses were modest.  The examiner also noted that the veteran 
changed his diet in March 2005 after being counseled on 
dietary intake.  However, the examiner found no documentation 
that the change had been effective.  Nevertheless, 
restriction of activity was already occurring due to a failed 
back surgery.  The impression was diabetes mellitus, type II, 
which was now in the process of an effort to improve control 
with dietary control.  Results were not yet available.  
However, the examiner found no need to restrict his 
activities to further control his unstable blood sugar 
because his failed back surgery and arachnoiditis had pretty 
well completely restricted his activities.  

The Board observes that the veteran was afforded another VA 
examination in November 2005 primarily to evaluate his 
erectile dysfunction.  The veteran weighed 205 pounds and 
reported that he was not able to exercise because of a back 
problem.  The examiner gave a diagnosis of diabetes mellitus, 
type II, insulin dependent, not controlled, and found that 
the veteran's erectile dysfunction  was less likely than not 
due to his diabetes, but rather due to his nonservice-
connected back disability. 
 
Initially, the Board acknowledges that certain medical 
evidence of record suggests that the veteran has additional 
disabilities associated with his diabetes mellitus.  A 
September 2003 rating decision awarded service connection for 
peripheral neuropathy of the bilateral upper and lower 
extremities associated with the veteran's service-connected 
diabetes.  Moreover, a February 2006 rating decision denied 
service connection for erectile dysfunction based on the 
findings at the November 2005 VA examination.  As an appeal 
was not initiated by the veteran, those issues are not 
currently before the Board. 

Based on the medical evidence of record, a higher disability 
rating in excess of 20 percent for the veteran's diabetes 
mellitus, type II, is not warranted.  Significantly, although 
the veteran's diabetes requires insulin and a restricted 
diet, there is no medical evidence that regulation of 
activities due to his diabetes mellitus has been prescribed 
by a medical doctor.  The Board recognizes that the veteran 
has indicated that his activities have to be regulated.  
However, the medical evidence of record merely shows that the 
veteran is unable to do certain activities primarily due to a 
low back disability, but does not show that a doctor has 
actually regulated his activities.  While VA treatment 
records showed continuing monitoring of diet, they are 
completely silent with respect to any requirement that the 
veteran regulate his activities.  Moreover, the June 2005 VA 
examiner reviewed the claims file and thoroughly examined the 
veteran to specifically offer an opinion with respect to 
whether regulation of the veteran's activities was necessary 
due to the veteran's diabetes.  In sum, the examiner noted 
that the veteran's activities were already restricted by his 
low back disability.  Thus, the preponderance of the evidence 
is against a finding that the veteran must regulate his 
activities due to his diabetes, which is required to warrant 
a higher 40 percent rating.  

Further, although recently the veteran has reported 
hypoglycemic episodes, the medical evidence of record does 
not show that he has been hospitalized due to episodes of 
ketoacidosis or hypoglycemic reactions, nor does he visit a 
diabetic care provider at least twice a month or more so as 
to warrant a higher 60 percent or 100 percent disability 
rating.  

Moreover, as noted above, any associated compensable 
complications have already been evaluated separately.  In 
sum, the veteran's current symptoms associated with his 
diabetes are adequately contemplated in the current 20 
percent disability rating.  Thus, a preponderance of the 
evidence is against a rating in excess of 20 percent for 
diabetes mellitus, type II.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Hypertension 

The veteran also asserts that the severity of his 
hypertension warrants a higher disability rating.  The 
veteran's service connected hypertension has been rated by 
the RO as 10 percent disabling under the provisions of 
Diagnostic Code 7101 for hypertensive vascular disease 
(hypertension and isolated systolic hypertension).  38 C.F.R. 
§ 4.104.  

According to Diagnostic Code 7101, a 60 percent rating is 
warranted if the diastolic pressure is predominantly 130 or 
more, a 40 percent rating is assigned if the diastolic 
pressure is predominantly 120 or more, a 20 percent rating is 
warranted when the diastolic pressure is predominantly 110 or 
more or systolic pressure is predominantly 200 or more, and a 
10 percent rating is assigned if the diastolic pressure is 
predominantly 100 or more or systolic pressure is 
predominantly 160 or more, or minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.

VA treatment records show that out of approximately 22 blood 
pressure readings, there were no findings of a diastolic 
reading of 110 or more or a systolic reading of 200 or more.  
Significantly, a September 2005 record shows that the home 
readings ranged from 114-155/70-82.  

The September 2003 VA examination report shows blood pressure 
readings of 148/90, 143/94 and 148/90.  The diagnosis was 
hypertension, essential mild, fairly well-controlled with 
medication, probably related to his long-standing diabetes.  

Further, the June 2005 VA examination report shows blood 
pressure readings of 161/84, 158/86 and 143/78.  The 
impression was uncontrolled hypertension in spite of current 
treatment.  Moreover, at the November 2005 VA examination, 
the veteran's blood pressure reading was 112/74.  The 
examiner noted that the veteran's blood pressure was somewhat 
excessively depressed.  

Given that the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examinations to be sufficient for rating 
purposes.  

Therefore, based on the medical evidence of record, out of 
approximately 29 readings, including the seven done at the VA 
examinations, none showed diastolic pressure over 110, or 
systolic pressure over 200.  The Board notes that neither the 
veteran nor his representative have specifically pointed to 
any blood pressure readings that predominantly showed 
systolic pressure at 200 or more or diastolic pressure at 110 
or more.   

The Board must conclude that the medical evidence does not 
demonstrate that the veteran's hypertension more nearly 
approximates diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more, as contemplated 
by a 20 percent rating under Diagnostic Code 7101.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  During the applicable time 
period, there has not been any blood pressure readings where 
the veteran's diastolic pressure was over 110 and systolic 
pressure over 200.  Upon review of the entirety of the 
veteran's blood pressure readings taken, the diastolic 
pressure is consistently below 110 and systolic is 
consistently below 200.  As a result, the evidence does not 
meet the criteria for a rating in excess of 10 percent.  
Thus, a preponderance of the evidence is against the 
veteran's claim for a disability rating in excess of 10 
percent for the veteran's service-connected hypertension.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).




Extraschedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 20 percent for the 
veteran's service-connected diabetes mellitus, type II, is 
denied

Entitlement to a rating in excess of 10 percent for the 
veteran's service-connected hypertension associated with 
diabetes mellitus, type II, is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


